EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Roehrig on 05/05/2021.

The application has been amended as follows: 


	In claim 1, delete “and a drive;” in line 5.

	In claim 1, change “black strip,” in line 9 to “black strip;”.

	In claim 1, change “mechanism” in line 10 to “a drive mechanism”.

	In claim 1, change “the first housing,” in line 10 to “the first housing; and”.

	In claim 1, change “by the nose piece;” in line 13 to “by the nose piece when the drive mechanism is in operation.”.

	In claim 1, delete lines 14 and 15.

	In claim 13, change “is in operation” in line 14 to “is in operation;”.

	Add claim 19: “The head mounting device according to claim 13, further comprising: 
a cartridge spool, wherein the tape cartridge is spooled to the cartridge spool; and
a cylindrical protrusion, within the first housing, configured to secure the position of the cartridge spool.”


Allowable Subject Matter
Claims 1, 5, 13 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 and 20, the prior art of record does not show a nose piece splitting first and second films of a tape cartridge to expose a scent along with the other limitations of the claims.  As to claim 13, the prior art of record does not show the second housing having a photoresistor and an LED positioned against the tape cartridge along with the other limitations of the claim.  Claims 5, 18 and 19 are also allowed for further limiting the allowable subject matter of the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        05/05/2021